Exhibit 10.1

FOOT LOCKER 2007 STOCK INCENTIVE PLAN

1.           Purpose.

          The purpose of the Foot Locker 2007 Stock Incentive Plan (the “Plan”)
is to align the interests of officers, other employees and nonemployee
directors, of Foot Locker, Inc. and its subsidiaries (collectively, the
“Company”) with those of the shareholders of Foot Locker, Inc. (“Foot Locker”);
to reinforce corporate, organizational and business development goals; to
promote the achievement of year to year and long range financial and other
business objectives; and to reward the performance of individual officers, other
employees and nonemployee directors in fulfilling their personal
responsibilities for long range achievements.

2.          Definitions.

          The following terms, as used herein, shall have the following
meanings:

          (a)          “Account” means the total of the Interest Account and the
Deferred Stock Unit Account to which a Nonemployee Director’s deferred Annual
Retainer shall be credited. A separate Account shall be established with respect
to the deferred Annual Retainer for each Plan Year.

          (b)          “Annual Retainer” shall mean the annual retainer payable
for services on the Board as a Nonemployee Director, in any capacity, including
the annual retainer payable to a Nonemployee Director for service as a committee
chair. Annual Retainer shall not include expense reimbursements, meeting
attendance fees, amounts realized upon the exercise of Options, or any other
amount paid to a Nonemployee Director.

          (c)          “Award” shall mean any Option, Restricted Stock, SAR,
Stock Unit or Other Stock-Based Award granted pursuant to the Plan.

          (d)          “Award Agreement” shall mean any written agreement,
contract, or other instrument or document between Foot Locker and a Participant
evidencing an Award.

          (e)          “Beneficiary” shall mean the individual designated by the
Participant, on a form acceptable to the Committee, to receive benefits payable
under this Plan in the event of the Participant’s death. If no Beneficiary
designation is in effect at the time of a Participant's death, or if no
designated Beneficiary survives the Participant, or if such designation
conflicts with law, the payment of the amount, if any, payable under the Plan
upon his or her death shall be made to the Participant's estate, or with respect
to an applicable Award, the person given authority to exercise such Award by his
or her will or by operation of law. Upon the acceptance by the Committee of a
new Beneficiary designation, all Beneficiary designations previously filed shall
be canceled. The Committee shall be entitled to rely on the last Beneficiary
designation filed by the Participant and accepted by the Committee prior to the
Participant's death. Notwithstanding the foregoing, no Beneficiary designation,
or change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant's death.

          (f)          “Board” shall mean the Board of Directors of Foot Locker.

          (g)          “Cause” shall mean, with respect to a Termination of a
Participant other than a Nonemployee Director, (i) in the case where there is no
employment agreement between the Company and the Participant, or where there is
an employment agreement, but such agreement does not define cause (or words of
like import), termination due to a Participant’s dishonesty, fraud, material

--------------------------------------------------------------------------------




insubordination or refusal to perform for any reason other than illness or
incapacity or materially unsatisfactory performance of his or her duties for the
Company, or (ii) in the case where there is an employment agreement between the
Company and the Participant, termination that is or would be deemed to be for
cause (or words of like import) as defined under such employment agreement. With
respect to a Termination of a Nonemployee Director, “cause” shall mean an act or
failure to act that constitutes cause for removal of a director under applicable
New York law.

          (h)         “Change in Control” shall mean the earliest to occur of
the following:

                     (1)           (i) the making of a tender or exchange offer
by any person or entity or group of associated persons or entities (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) (other
than Foot Locker or its subsidiaries) for shares of Stock pursuant to which
purchases are made of securities representing at least twenty percent (20%) of
the total combined voting power of Foot Locker’s then issued and outstanding
voting securities; (ii) the merger or consolidation of Foot Locker with, or the
sale or disposition of all or substantially all of the assets of Foot Locker to,
any Person other than (A) a merger or consolidation which would result in the
voting securities of Foot Locker outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of Foot Locker or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (B) a merger or capitalization effected to implement a
recapitalization of Foot Locker (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Exchange Act), of securities representing more
than the amounts set forth in (iii) below; (iii) the acquisition of direct or
indirect beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), in the aggregate, of securities of Foot Locker representing
twenty percent (20%) or more of the total combined voting power of Foot Locker’s
then issued and outstanding voting securities by any Person acting in concert as
of the date of the Plan; provided, however, that the Board may at any time and
from time to time and in the sole discretion of the Board, as the case may be,
increase the voting security ownership percentage threshold of this item (iii)
to an amount not exceeding forty percent (40%); or (iv) the approval by the
shareholders of Foot Locker of any plan or proposal for the complete liquidation
or dissolution of Foot Locker or for the sale of all or substantially all of the
assets of Foot Locker; or

                     (2)           during any period of not more than two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a person
who has entered into agreement with the Company to effect a transaction
described in clause (1)) whose election by the Board or nomination for election
by Foot Locker’s shareholders was approved by a vote of at least two thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof.

          (i)         “Code” shall mean the Internal Revenue Code of 1986, as
amended.

          (j)          “Committee” shall mean the Compensation and Management
Resources Committee of the Board, or a subcommittee thereof, appointed from time
to time by the Board, which committee or subcommittee shall be intended to
consist of two (2) or more non-employee directors, each of whom shall be a
“non-employee director” as defined in Rule 16b-3, an “outside director” as
defined under Section 162(m) of the Code, and an “independent director” as
defined under Section 303A.02 of the NYSE Listed Company Manual or such other
applicable stock exchange rule. If for any reason the appointed Committee does
not meet the requirements of Rule 16b or Section 162(m) of the Code, such
noncompliance shall not affect the validity of the awards, grants,
interpretations or other actions of the Committee. With respect to the
application of the Plan to Nonemployee Directors, the Committee shall

--------------------------------------------------------------------------------




refer to the Board. Notwithstanding the foregoing, if and to the extent that no
Committee exists which has the authority to administer the Plan, the functions
of the Committee shall be exercised by the Board and all references herein to
the Committee shall be deemed to be references to the Board.

          (k)          “Company” shall mean, collectively, Foot Locker and its
successors by operation of law and all of its subsidiaries now held or hereafter
acquired.

          (l)          “Deferral Agreement” shall mean an irrevocable agreement
entered into between a Nonemployee Director and the Company to authorize the
Company to reduce the amount of the Nonemployee Director's Annual Retainer and
credit the amount of such reduction to the Plan consistent with the requirements
of Section 409A of the Code. A Deferral Agreement shall contain such provisions,
consistent with the provisions of the Plan, as may be established from time to
time by the Company or the Board, including without limitation:

                    (1)           the dollar amount of the cash component and
the stock component of the Annual Retainer to be deferred or the amount to be
deferred in whole percentages;

                    (2)           the amount of Deferred Annual Retainer to be
credited to the Interest Account and to the Deferred Stock Unit Account;

                    (3)           the form of payment in which the Nonemployee
Director’s distribution from his Deferred Stock Unit Account shall be
distributed pursuant to Section 11(f); and

                    (4)           any provisions which may be advisable to
comply with applicable laws, regulations, rulings, or guidelines of any
government authority.

A Deferral Agreement, once made, shall be irrevocable in all respects. A
Deferral Agreement may, to the extent permitted by the Board and by applicable
law, be made by paper or electronic means.

          (m)          “Deferral Period” shall mean, with regard to the
Nonemployee Director’s Deferred Annual Retainer for each Plan Year in which a
Deferral Agreement is in effect, the period commencing upon the effective date
of a deferral election and ending on date of the Participant's Termination.

          (n)          “Deferred Annual Retainer” shall mean the amount of
Annual Retainer deferred by a Nonemployee Director pursuant to Section 11.

          (o)          “Deferred Stock Unit Account” shall mean an account
established and maintained by the Company for each Nonemployee Director who
receives Stock Units under the Plan.

          (p)          “Disability” shall mean a disability which would qualify
as such under Foot Locker’s Long Term Disability Plan. Notwithstanding the
foregoing, for Awards that are subject to Section 409A of the Code, Disability
shall mean that a Participant is disabled within the meaning of Section
409A(a)(2)(C)(i) or (ii) of the Code.

          (q)          “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

          (r)          “Fair Market Value” of a share of Stock shall mean, as of
any date, the closing price of a share of such Stock as reported for such date
on the Composite Tape for New York Stock Exchange-Listed Stocks, or, if Stock
was not traded on the New York Stock Exchange on such date, the “Fair Market
Value” of a share of Stock as of such date shall be the closing price of a share
of such Stock

--------------------------------------------------------------------------------




as reported on said Composite Tape on the next preceding date on which such
trades were reported on said Composite Tape.

          (s)          “Foot Locker” shall mean Foot Locker, Inc., a New York
corporation.

          (t)          “Good Reason” shall mean, with respect to the Termination
of a Participant other than a Nonemployee Director, (1) in the case where there
is no employment agreement between the Company and the Participant, or where
there is an employment agreement, but such agreement does not define good reason
(or words of like import), a voluntary termination due to “good reason,” as the
Committee, in its sole discretion, decides to treat as a Good Reason
termination; or (2) in the case where there is an employment agreement between
the Company and the Participant, a termination due to “good reason” (or words of
like import), as specifically provided in such employment agreement.

          (u)          “Incentive Stock Option” shall mean an Option that meets
the requirements of Section 422 of the Code, or any successor provision, and
that is designated by the Committee as an Incentive Stock Option.

          (v)          “Interest Account” shall mean a hypothetical investment
account bearing interest at the rate of one hundred and twenty percent (120%) of
the applicable federal long-term rate, compounded annually, and set as of the
first day of each Plan Year.

          (w)          “Key Employee” shall mean a Participant who is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code, and as
determined in accordance with the rules and procedures specified by the
Committee in accordance with the requirements of Section 409A of the Code.

          (x)          “Nonemployee Director” shall mean a member of the Board
who is not an employee of the Company or any subsidiary or affiliate of the
Company.

          (y)          “Nonqualified Stock Option” shall mean an Option other
than an Incentive Stock Option.

          (z)          “Option” shall mean the right, granted pursuant to this
Plan, of a holder to purchase shares of Stock under Sections 6 and 7 hereof at a
price and upon the terms to be specified by the Committee.

          (aa)          “Other Stock-Based Award” shall mean an award, granted
pursuant to this Plan, that is valued in whole or in part by reference to, or is
payable in or otherwise based on Stock.

          (bb)          “Participant” shall mean an officer or other employee of
the Company who is, pursuant to Section 4 of the Plan, selected to participate
herein, or a Nonemployee Director.

          (cc)          “Plan” shall mean the Foot Locker 2007 Stock Incentive
Plan.

          (dd)          “Plan Year” shall mean Foot Locker’s fiscal year, except
that for purposes of Section 11 hereof, the Plan Year shall mean the calendar
year.

          (ee)          “Restricted Stock” shall mean any shares of Stock issued
to a Participant, without payment to the Company to the extent permitted by
applicable law, pursuant to Section 8(a) of the Plan.

          (ff)          “Restriction Period” shall have the meaning set forth in
Section 8(b)(4).

--------------------------------------------------------------------------------




          (gg)          “Retirement” shall mean: (A) the Termination of a
Participant other than a Nonemployee Director, following attainment of (1)
Normal Retirement Age or, if earlier, Early Retirement Date, as such terms are
defined in the Foot Locker Retirement Plan, if such Participant is a member of
such plan or any successor plan thereto or any other tax-qualified,
tax-registered or tax-favored retirement plan or scheme sponsored or maintained
by any member of the Company, or (2) his or her 65th birthday, if such
Participant is not a member of any such plan, or (B) the Termination of a
Nonemployee Director pursuant to Foot Locker's retirement policy for directors
or, with the consent of the Board, provided that the exercise of such discretion
does not make the applicable Award subject to Section 409A of the Code, before
age 72 but after age 65.

          (hh)          “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b)
of the Exchange Act as then in effect or any successor provisions.

          (ii)            “SAR” shall mean a tandem or freestanding stock
appreciation right, granted to a Participant under Section 6(a)(7) or 6(b), as
the case may be, to be paid an amount measured by the appreciation in the Fair
Market Value of Stock from the date of grant to the date of exercise of the
right.

          (jj)            “Stock” shall mean shares of common stock, par value
$.01 per share, of Foot Locker.

          (kk)          “Stock Option and SAR Program” shall mean the program
set forth in Section 6 hereof.

          (ll)            “Stock Payment Date” shall mean July 1 (or if such
date is not a business day, the next succeeding business day) in any calendar
year.

          (mm)        “Stock Unit” shall mean the equivalent of one share of
Stock.

          (nn)          “Ten Percent Shareholder” shall mean a Participant who,
at the time an Incentive Stock Option is to be granted to such Participant, owns
(within the meaning of Section 422(b)(6) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or a parent corporation or subsidiary corporation within the meaning
of Code Sections 424(e) or 424(f), respectively.

          (oo)          “Termination” shall mean: (1) a termination of service
for reasons other than a military or personal leave of absence granted by the
Company or a transfer of a Participant from or among the Company and a parent
corporation or subsidiary corporation, as defined under Code Sections 424(e) or
424(f), respectively, or (2) when a subsidiary, which is employing a
Participant, ceases to be a subsidiary corporation, as defined under Section
424(f) of the Code. Notwithstanding the foregoing, with respect to any Award or
amount subject to the requirements of Section 409A of the Code, a Termination
will not occur until the Participant has a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding anything herein to the
contrary, unless otherwise specified in an employment agreement or other
agreement, a Termination will not occur until the Participant is no longer an
officer, employee and Nonemployee Director.

          (pp)          “Transfer” or “Transferred” or “Transferable” shall mean
anticipate, alienate, attach, sell, assign, pledge, encumber, charge,
hypothecate or otherwise transfer.

          (qq)          “Valuation” shall mean valuation of a Deferred Stock
Unit based on changes in the Fair Market Value of the Stock, as determined by
the Board or the Administrator pursuant to the Plan.

--------------------------------------------------------------------------------




          (rr)          “Valuation Date” shall mean the day of any Plan Year on
which a Nonemployee Director’s Deferral Period ends.

3.          Administration.

          (a)                    The Committee.   The Plan shall be administered
and interpreted by the Committee. The Committee shall have the authority in its
sole discretion, subject to and not inconsistent with the express provisions of
the Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted and the number of shares of Stock to which an Award may relate; to
determine the terms, conditions, restrictions and performance criteria, not
inconsistent with the terms of this Plan, relating to any Award (including, but
not limited to, the share price, any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture or waiver thereof, based on
such factors, if any, as the Committee shall determine in its sole discretion);
to determine whether, to what extent and under what circumstances grants of
Awards are to operate on a tandem basis and/or in conjunction with or apart from
other awards made by the Company outside this Plan; to determine whether, to
what extent and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged or surrendered (provided that in no event shall the
foregoing be construed to permit the repricing of an Option (whether by
amendment, cancellation and regrant or otherwise) to a lower exercise price); to
make adjustments in recognition of unusual or non recurring events affecting the
Company or the financial statements of the Company, or in response to changes in
applicable laws, regulations, or accounting principles; to construe and
interpret the Plan and any Award; to determine whether to require, as a
condition of the granting of any Award, a Participant to not sell or otherwise
dispose of Stock acquired pursuant to the exercise of an Option or Award for a
period of time as determined by the Committee, in its sole discretion, following
the date of the acquisition of such Option or Award; to prescribe, amend and
rescind rules and regulations relating to the Plan; to determine the terms and
provisions of Award Agreements; and to make all other determinations deemed
necessary or advisable for the administration of the Plan.

          Subject to Section 12(f) hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of this Plan and
any Award issued under this Plan (and any agreements relating thereto); and to
otherwise supervise the administration of this Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in this Plan or
in any agreement relating thereto in the manner and to the extent it shall deem
necessary to carry this Plan into effect but only to the extent any such action
would be permitted under the applicable provisions of both Rule 16b-3 and
Section 162(m) of the Code. The Committee may adopt special guidelines for
persons who are residing in, or subject to taxes of, countries other than the
United States to comply with applicable tax and securities laws.

          The Committee may appoint a chairperson and a secretary and may make
such rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings. All determinations of the
Committee shall be made by a majority of its members either present in person or
participating by conference telephone at a meeting or by written consent. The
Committee may delegate to one or more of its members or to one or more agents
such administrative duties as it may deem advisable, and the Committee or any
person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such

--------------------------------------------------------------------------------




person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final, conclusive and binding on all
persons, including the Company, the Participant (or any person claiming any
rights under the Plan from or through any Participant) and any shareholder.

          The Company, the Board or the Committee may consult with legal
counsel, who may be counsel for the Company or other counsel, with respect to
its obligations or duties hereunder, or with respect to any action or proceeding
or any question of law, and shall not be liable with respect to any action taken
or omitted by it in good faith pursuant to the advice of such counsel.

          (b)          Designation of Consultants/Liability.   The Committee may
designate employees of the Company and professional advisors to assist the
Committee in the administration of this Plan and may grant authority to
employees to execute agreements or other documents on behalf of the Committee.

          The Committee may employ such legal counsel, consultants and agents as
it may deem desirable for the administration of this Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to this Section 3(b) shall not be liable for any action or
determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no current or former officer of the Company
or current or former member of the Committee or of the Board shall be liable for
any action or determination made in good faith with respect to this Plan or any
Award granted hereunder. To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance, each current or former officer and each current or
former member of the Committee or of the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Company) or liability (including any sum
paid in settlement of a claim with the approval of the Company), and advanced
amounts necessary to pay the foregoing at the earliest time and to the fullest
extent permitted, arising out of any act or omission to act in connection with
the Plan, except to the extent arising out of such officer’s, member’s or former
member’s own fraud or bad faith. Such indemnification shall be in addition to
any rights of indemnification the current and former officers and current and
former members of the Committee and of the Board may have under applicable law
or under the Certificate of Incorporation or By-Laws of the Company or
Subsidiary. Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under this Plan.

4.          Eligibility.

          Awards may be granted to officers, other employees and Nonemployee
Directors of the Company in the sole discretion of the Committee. In determining
the persons to whom Awards shall be granted and the type of Award, the Committee
shall take into account such factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan. Notwithstanding the
foregoing, Incentive Stock Options may not be granted to Nonemployee Directors.

5.          Stock Subject to the Plan; Limitation on Grants.

          (a)          The maximum number of shares of Stock reserved for
issuance pursuant to the Plan or with respect to which Awards may be granted
shall be six million (6,000,000) shares, subject to adjustment as provided
herein, except that the number of such shares reserved for issuance as
Restricted Stock and Other Stock-Based Awards shall be one million five hundred
thousand (1,500,000) shares, subject to adjustment as provided herein. Such
shares may, in whole or in part, be authorized but

--------------------------------------------------------------------------------




unissued shares or shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any shares
subject to an Award are forfeited, cancelled, exchanged or surrendered, or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the shares of Stock with respect to such Award shall, to the extent
of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan. Upon the exercise of
any Award granted in tandem with any other Awards, such related Awards shall be
cancelled to the extent of the number of shares of Stock as to which the Award
is exercised and, notwithstanding the foregoing, such number of shares shall no
longer be available for Awards under the Plan. Notwithstanding any provision of
this Plan to the contrary, if authorized but previously unissued shares of Stock
are issued under this Plan, such shares shall not be issued for a consideration
which is less than as permitted by applicable law.

          (b)           During the term of this Plan, no Participant can receive
Options, Restricted Stock, Other Stock-Based Awards and freestanding SARs,
relating to shares of Stock which in the aggregate exceed 25 percent of the
total number of shares authorized under the Plan, as adjusted pursuant to the
terms hereof. Solely with respect to Restricted Stock and Other Stock-Based
Awards that are intended to be “performance-based” compensation under Section
162(m) of the Code, the maximum number of shares of Stock subject to Awards of
Restricted Stock or Other Stock-Based Awards which may be granted under the Plan
to each Participant shall not exceed one million five hundred thousand
(1,500,000) shares (subject to any adjustment as provided herein) during each
fiscal year of the Company during the entire term of the Plan.

          (c)           The maximum number of shares of Stock subject to any
Award of Options, Restricted Stock, SARs or Other Stock-Based Awards which may
be granted under the Plan during each fiscal year of the Company to each
Nonemployee Director shall be fifty thousand (50,000) shares (subject to any
adjustment as provided herein).

          (d)           The existence of the Plan and the Awards granted
hereunder shall not affect in any way the right or power of the Board or the
shareholders of Foot Locker to make or authorize any adjustment,
recapitalization, reorganization or other change in Foot Locker’s capital
structure or its business, any merger or consolidation of the Company or any
part thereof, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting Stock, the dissolution or liquidation of the Company
or any part thereof, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.

          (e)           In the event of any dividend or other distribution
(whether in the form of cash, Stock or other property), recapitalization, Stock
split, reverse Stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, reclassification of any capital
stock, issuance of warrants or options to purchase Stock or securities
convertible into Stock, or other similar corporate transaction or event, affects
the Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Participants under the Plan, the Committee shall in
good faith make such equitable changes or adjustments as it deems necessary or
appropriate to any or all of (i) the number and kind of shares of Stock which
may thereafter be issued in connection with Awards, (ii) the number and kind of
shares of Stock issued or issuable in respect of outstanding Awards, and (iii)
the exercise price, grant price or purchase price relating to any Award;
provided that, with respect to Incentive Stock Options, such adjustment shall be
made in accordance with Section 424 of the Code.

--------------------------------------------------------------------------------




          (f)           Fractional shares of Stock resulting from any adjustment
in Options and other Awards pursuant to this Section shall be aggregated until,
and eliminated at, the time of exercise by rounding down for fractions less than
one half (½) and rounding up for fractions equal to or greater than one half
(½). No cash settlements shall be made with respect to fractional shares of
Stock eliminated by rounding. Notice of any adjustment shall be given by the
Committee to each Participant whose Option or other Award has been adjusted and
such adjustment (whether or not such notice is given) shall be effective and
binding for all purposes of the Plan.

          (g)           In the event of a merger or consolidation in which Foot
Locker is not the surviving entity or in the event of any transaction that
results in the acquisition of substantially all of Foot Locker’s outstanding
Stock by a single person or entity or by a group of persons and/or entities
acting in concert, or in the event of the sale or transfer of all of Foot
Locker’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, terminate all
outstanding Options and/or any Award, effective as of the date of the
Acquisition Event, by delivering notice of termination to each Participant at
least twenty (20) days prior to the date of consummation of the Acquisition
Event; provided, that during the period from the date on which such notice of
termination is delivered to the consummation of the Acquisition Event, each
Participant shall have the right to exercise in full all of his or her Options
and Awards that are then outstanding (without regard to any limitations on
exercisability otherwise contained in the Option or Award Agreements) but
contingent on occurrence of the Acquisition Event, and, provided that, if the
Acquisition Event does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise shall be null and
void.

6.          Stock Option and SAR Program for Participants other than Nonemployee
Directors.

          No Option or freestanding SAR shall be granted to a Nonemployee
Director pursuant to this Section 6. Each Option or freestanding SAR granted
pursuant to this Section 6 shall be evidenced by an Award Agreement, in such
form and containing such terms and conditions as the Committee shall from time
to time approve, which Award Agreement shall comply with and be subject to the
following terms and conditions, as applicable:

          (a)          Stock Options.  

                     (1)          Number of Shares.   Each Award Agreement shall
state the number of shares of Stock to which the Option relates.

                     (2)          Type of Option.   Each Award Agreement shall
specifically state that the Option constitutes an Incentive Stock Option or a
Nonqualified Stock Option. To the extent that any Option does not qualify as an
Incentive Stock Option (whether because of its provisions or the time or manner
of exercise or otherwise), such Option or portion thereof which does not
qualify, shall constitute a separate Nonqualified Stock Option.

                     (3)          Option Price.   Except as set forth in Section
6(a)(8)(ii) herein relating to Incentive Stock Options granted to a Ten Percent
Shareholder, each Award Agreement shall state the Option price, which shall not
be less than one hundred percent (100%) of the Fair Market Value of the shares
of Stock covered by the Option on the date of grant. The Option price shall be
subject to adjustment as provided in Section 5 hereof. The date as of which the
Committee adopts a resolution expressly granting an Option shall be considered
the day on which such Option is granted.

                     (4)          Method and Time of Payment.   The Option price
shall be paid in full, at the time of exercise, as follows: (i) in cash or by
check, bank draft or money order payable to the order of

--------------------------------------------------------------------------------




Foot Locker, (ii) a cashless exercise through a broker (in accordance with a
methodology determined by the Committee and consistent with the Sarbanes-Oxley
Act of 2002 and any other applicable law), (iii) in shares of Stock by means of
a Stock Swap (as described below), or (iv) in a combination of cash and Stock.
Options may contain provisions permitting the use of shares of Stock to exercise
and settle an Option (“Stock Swaps”). With respect to Stock Swaps, shares of
Stock that are used to exercise and settle an Option shall (i) have been held
for a period of at least six months by the Participant (or such other period
necessary to avoid a charge against the Company’s earnings), provided that such
shares are held free and clear of any liens and encumbrances, (ii) be valued at
the Fair Market Value on the date of exercise, and (iii) be on such other terms
and conditions as may be acceptable to the Committee.

                    (5)          Term and Exercisability of Options.   Each
Award Agreement shall provide that each Option shall become exercisable in
substantially equal annual installments over a three-year period, beginning with
the first anniversary of the date of grant of the Option, unless the Committee
prescribes an exercise schedule of shorter or longer duration; provided, that,
the Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. Except as set forth in Section 6(a)(8)(ii)
herein, the exercise period shall be ten (10) years from the date of the grant
of the Option or such shorter period as is determined by the Committee. The
exercise period shall be subject to earlier termination as provided in Section
6(a)(6) hereof. An Option may be exercised, as to any or all full shares of
Stock as to which the Option has become exercisable, by written notice delivered
in person or by mail to the Secretary of Foot Locker, specifying the number of
shares of Stock with respect to which the Option is being exercised. For
purposes of the preceding sentence, the date of exercise will be deemed to be
the date upon which the Secretary of Foot Locker receives such notification.

                    (6)          Termination.   Unless otherwise determined by
the Committee at grant (or, if no rights of the Participant are reduced
thereafter), upon a Participant’s Termination, Options granted to such
Participant prior to such Termination shall remain exercisable following the
effective date of such Termination as follows:

                               (i)           Cause.   If a Participant’s
Termination is for Cause, all Options granted to such Participant shall be
cancelled as of the effective date of such Termination.

                               (ii)          Retirement, Termination for Good
Reason or Disability.   Upon a Participant’s Retirement, Termination for Good
Reason or Disability, all Options granted to such Participant that are “deemed
exercisable” (as defined in the following sentence) on the effective date of
such Participant’s Retirement, Termination for Good Reason or Disability shall
remain exercisable for a period of three (3) years following such effective date
(or for such longer period as may be prescribed by the Committee, but in no
event beyond the expiration date of such Option). Those Options that are “deemed
exercisable” on and after the effective date of a Participant’s Retirement,
Termination for Good Reason or Disability, as provided above, shall consist of
all unexercised Options (or portions thereof) that are immediately exercisable
on such date plus those Options (or portions thereof) that would have become
exercisable had such Participant not retired or had his employment not
terminated until after the next succeeding anniversary of the date of grant of
each such Option.

                              (iii)          Other Terminations of Employment.  
If a Participant’s Termination by the Company is for any reason other than those
described in subsections (i) or (ii) above, his “deemed exercisable” Options,
which, for purposes of this subsection, shall mean all Options (or portions
thereof) granted to such Participant that are immediately exercisable on the
effective date of such Termination shall remain exercisable as follows: (A) if
such Participant has ten (10) or more years of service with the Company, such
period of service to be determined as of such effective date of termination, for
a period of one year from the effective date of such Termination (or for such
longer period as may be prescribed by

--------------------------------------------------------------------------------




the Committee, but in no event beyond the expiration date of such Option), or
(B) if a Participant has less than ten (10) years of service with the Company,
for a period of three (3) months from the effective date of such Termination (or
for such longer period as may be prescribed by the Committee, but in no event
beyond the expiration date of such Option).

                              (iv)          Death.  

                                          (A)          If a Participant dies
during the applicable Option exercise period following the effective date of his
Retirement, Disability or other Termination, as described in subsections (ii) or
(iii) above, his Beneficiary shall have a period expiring on the date one year
from the date of his death (or for such longer period as may be prescribed by
the Committee, but in no event beyond the expiration date of such Option) within
which to exercise his “deemed exercisable” Options, as described in such
applicable subsection.

                                          (B)          If a Participant dies
while employed by the Company, his Beneficiary shall have a period expiring on
the date one year from the date of his death (or for such longer period as may
be prescribed by the Committee, but in no event beyond the expiration date of
such Option) within which to exercise his “deemed exercisable” Options, which
shall consist of all unexercised Options (or portions thereof) that are
immediately exercisable on such date of death plus those Options (or portions
thereof) that would have become exercisable had such Participant not died until
after the next succeeding anniversary of the date of grant of each such Option.

                    (7)          Tandem Stock Appreciation Rights.   The
Committee shall have authority to grant a tandem SAR to the grantee of any
Option under the Plan with respect to all or some of the shares of Stock covered
by such related Option. A tandem SAR shall, except as provided in this paragraph
(7), be subject to the same terms and conditions as the related Option. Each
tandem SAR granted pursuant to the Plan shall be reflected in the Award
Agreement relating to the related Option.

                               (i)           Time of Grant.   A tandem SAR may
be granted either at the time of grant, or at any time thereafter during the
term of the Option; provided, however that tandem SARs related to Incentive
Stock Options may only be granted at the time of grant of the related Option.

                               (ii)          Payment.   A tandem SAR shall
entitle the holder thereof, upon exercise of the tandem SAR or any portion
thereof, to receive payment of an amount computed pursuant to paragraph (iv)
below.

                              (iii)          Exercise.   A tandem SAR shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, and will not be Transferable except to the extent the related
Option may be Transferable. A tandem SAR granted in connection with an Incentive
Stock Option shall be exercisable only if the Fair Market Value of a share of
Stock on the date of exercise exceeds the purchase price specified in the
related Incentive Stock Option. Upon the exercise of a tandem SAR, the related
Option or part thereof to which such SAR relates, shall be deemed to have been
exercised for the purpose of the limitations set forth in Section 5(a) of the
Plan on the number of shares of Stock to be issued under the Plan.

                              (iv)          Amount Payable.   Upon the exercise
of a tandem SAR, the Participant shall be entitled to receive an amount
determined by multiplying (A) the excess of the Fair Market Value of a share of
Stock on the date of exercise of such SAR over the price of the Option, by (B)
the number of shares of Stock as to which such tandem SAR is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any tandem SAR by including such a limit at the time it
is granted.

--------------------------------------------------------------------------------




                              (v)          Treatment of Related Options and
Tandem SARs Upon Exercise.   Upon the exercise of a tandem SAR, the related
Option shall be cancelled to the extent of the number of shares of Stock as to
which the tandem SAR is exercised and upon the exercise of an Option granted in
connection with a tandem SAR, the tandem SAR shall be cancelled to the extent of
the number of shares of Stock as to which the Option is exercised.

                              (vi)          Method of Exercise.   Tandem SARs
shall be exercised by a Participant only by a written notice delivered in person
or by mail to the Secretary of Foot Locker, specifying the number of shares of
Stock with respect to which the tandem SAR is being exercised. If requested by
the Committee, the Participant shall deliver the Award Agreement evidencing the
tandem SAR and the related Option to the Secretary of Foot Locker, who shall
endorse thereon a notation of such exercise and return such Award Agreement to
the Participant. For purposes of this paragraph (vi), the date of exercise will
be deemed to be the date upon which the Secretary of Foot Locker receives such
notification.

                              (vii)         Form of Payment.   Payment of the
amount determined under paragraph (iv) above may be made solely in whole shares
of Stock in a number determined based upon their Fair Market Value on the date
of exercise of the tandem SAR or, alternatively, at the sole discretion of the
Committee, solely in cash, or in a combination of cash and shares of Stock as
the Committee deems advisable.

                              (viii)        Limited SARs.   The Committee may,
in its sole discretion, grant tandem SARs or freestanding SARs either as general
SARs or as limited SARs. Limited SARs may be exercised only upon the occurrence
of a Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter.

                    (8)          Incentive Stock Options.   Options granted as
Incentive Stock Options shall be subject to the following special terms and
conditions, in addition to the general terms and conditions specified in this
Section 6.

                              (i)           Value of Shares.   The aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of the shares of Stock with respect to which Incentive Stock Options
granted under this Plan and all other Plans of the Company become exercisable
for the first time by each Participant during any calendar year shall not exceed
one hundred thousand dollars ($100,000). To the extent that such aggregate Fair
Market Value exceeds such one hundred thousand dollars ($100,000) limitation,
such Options shall be treated as Options which are not Incentive Stock Options
and shall be treated as Nonqualified Stock Options.

                              (ii)          Ten Percent Shareholder.   In the
case of an Incentive Stock Option granted to a Ten Percent Shareholder, (x) the
Option Price shall not be less than one hundred ten percent (110%) of the Fair
Market Value of the shares of Stock on the date of grant of such Incentive Stock
Option, and (y) the exercise period shall not exceed five (5) years from the
date of grant of such Incentive Stock Option.

                              (iii)          Exercise Following Termination.  
If an Eligible Employee does not remain employed by the Company, any parent
corporation or subsidiary corporation (within the meaning of Code Sections
424(e) and 424(f), respectively) at all times from the time the Option is
granted until three (3) months prior to the date of exercise (or such other
period as required by applicable law), such Option shall be treated as a
Nonqualified Stock Option.

                              (iv)           Should either (i), (ii) or (iii)
above not be necessary in order for the Options to qualify as Incentive Stock
Options, or should any additional provisions be required, the

--------------------------------------------------------------------------------




Committee may amend the Plan accordingly, without the necessity of obtaining the
approval of the shareholders of Foot Locker.

          (b)         Freestanding Stock Appreciation Rights.

          The Committee shall have authority to grant a freestanding SAR which
is not related to any Option. Freestanding SARs shall be subject to the
following terms and conditions:

                    (1)          Number of Shares.   Each Award Agreement
relating to freestanding SARs shall state the number of shares of Stock to which
the freestanding SARs relate.

                    (2)          Exercise Price.   Each Award Agreement shall
state the exercise price, which shall not be less than one hundred percent
(100%) of the Fair Market Value of the shares of Stock (to which the
freestanding SARs relate) on the date of grant. The exercise price shall be
subject to adjustment as provided in Section 5 hereof.

                    (3)          Term and Exercisability of Freestanding SARs.  
Each Award Agreement shall provide the exercise schedule for the freestanding
SAR as determined by the Committee, provided that the Committee shall have the
authority to accelerate the exercisability of any freestanding SAR at such time
and under such circumstances as it, in its sole discretion, deems appropriate.
The exercise period shall be ten (10) years from the date of the grant of the
freestanding SAR or such shorter period as is determined by the Committee. The
exercise period shall be subject to earlier termination as provided in paragraph
(b)(7) hereof. A freestanding SAR may be exercised, as to any or all full shares
of Stock as to which the freestanding SAR has become exercisable, by written
notice delivered in person or by mail to the Secretary of Foot Locker,
specifying the number of shares of Stock with respect to which the freestanding
SAR is being exercised. For purposes of the preceding sentence, the date of
exercise will be deemed to be the date upon which the Secretary of Foot Locker
receives such notification.

                    (4)          Payment.   A freestanding SAR shall entitle the
holder thereof, upon exercise of the freestanding SAR or any portion thereof, to
receive payment of an amount computed pursuant to paragraph (5) below.

                    (5)          Amount Payable.   Upon the exercise of a
freestanding SAR, the Participant shall be entitled to receive an amount
determined by multiplying (i) the excess of the Fair Market Value of a share of
Stock on the date of exercise of such SAR over the exercise price of such SAR,
by (ii) the number of shares of Stock as to which such freestanding SAR is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any freestanding SAR by including such a
limit at the time it is granted.

                    (6)          Form of Payment.   Payment of the amount
determined under paragraph (5) above may be made solely in whole shares of Stock
in a number determined based upon their Fair Market Value on the date of
exercise of the freestanding SAR or, alternatively, at the sole discretion of
the Committee, solely in cash, or in a combination of cash and shares of Stock
as the Committee deems advisable.

                    (7)          Termination.   The terms and conditions set
forth in Section 6(a)(6) hereof, relating to exercisability of Options in the
event of Termination with the Company, shall apply equally with respect to the
exercisability of freestanding SARs following Termination.

--------------------------------------------------------------------------------




7.          Stock Option Grants to Nonemployee Directors

          (a)          Number of Shares.

                     (1)           Options shall be granted to Nonemployee
Directors at such times, in such amounts and subject to such terms as may be
determined by the Board in its sole discretion.

                     (2)           In no event shall any Nonemployee Director
receive more than one Option grant under the Plan in any fiscal year.

          (b)         Type of Option.   Each Award Agreement granted to a
Nonemployee Director under this Section 7 shall state that the Option
constitutes a Nonqualified Stock Option not intended to qualify under Section
422 of the Code and shall have the following terms and conditions:

                    (1)          Option Price.   Each Award Agreement shall
state the Option price, which shall not be less than one hundred percent (100%)
of the Fair Market Value of the shares of Stock covered by the Option on the
date of grant.

                    (2)          Method and Time of Payment.   The Option price
shall be paid in full, at the time of exercise, as follows: (i) in cash or by
check, bank draft or money order payable to the order of Foot Locker, (ii) a
cashless exercise through a broker (in accordance with a methodology determined
by the Committee and consistent with the Sarbanes-Oxley Act of 2002 and any
other applicable law), (iii) in shares of Stock by means of a Stock Swap, or
(iv) in a combination of cash and Stock.

                    (3)          Term and Exercisability of Options.   Unless
otherwise specified in the applicable Award Agreement, Options granted to
Nonemployee Directors shall fully vest one year following the date of grant,
provided that the holder of such Option is a Nonemployee Director on such date.
Options shall be exercisable until the earlier of ten years from the date of
grant or the expiration of the one-year period following the date of Termination
as provided in Section 7(b)(4).

                    (4)          Termination.   If a Nonemployee Director’s
Termination is for Cause, all Options granted to such Nonemployee Director shall
be cancelled as of the effective date of such Termination. Upon Termination
other than for Cause, all outstanding Options held by such Nonemployee Director,
to the extent then exercisable, shall be exercisable in whole or in part for a
period of one year from the date of Termination. If a Nonemployee Director’s
Termination is by reason of death, all Options, to the extent exercisable, shall
remain exercisable by the Nonemployee Director’s Beneficiary for a period of one
year following the Nonemployee Director's date of death. In no event, however,
shall any Option be exercisable beyond ten years from its date of grant.

8.          Restricted Stock.

          Awards granted pursuant to this Section 8 shall be evidenced by an
Award Agreement in such form as the Committee shall from time to time approve
and the terms and conditions of such Awards shall be set forth therein. Shares
of Restricted Stock may be issued either alone or in addition to other Awards
granted under the Plan.

          (a)          Restricted Stock.   The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares to be awarded, the price (if any) to be
paid by the recipient, the time or times within which such Awards may be subject
to forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. The Committee may condition the grant
or vesting of Restricted Stock upon the attainment of specified performance
goals (including without limitation, the Performance Goals set forth in Exhibit
A

--------------------------------------------------------------------------------




hereto) or such other factors as the Committee may determine, in its sole
discretion, which comply with the requirements of Section 162(m) of the Code.

          (b)          Objective Performance Goals, Formulae or Standards.  
Notwithstanding the foregoing, if the Award of Restricted Stock is intended to
comply with the “performance based” compensation exception under Section 162(m)
of the Code and if the grant of such Award or the lapse of restrictions is based
on the attainment of Performance Goals, the Committee shall establish the
objective Performance Goals and the applicable number of shares of Restricted
Stock to be granted or the applicable vesting percentage of the Restricted Stock
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable fiscal year or at such later date as otherwise
determined by the Committee in accordance with Section 162(m) of the Code, and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. With respect to a Restricted Stock Award that is intended to
comply with Section 162(m) of the Code, to the extent any such provision would
create impermissible discretion under Section 162(m) of the Code or otherwise
violate Section 162(m) of the Code, such provision shall be of no force or
effect. The Performance Goals are set forth in Exhibit A hereto.

          (c)          Awards and Certificates.   The prospective Participant
selected to receive Restricted Stock shall not have any rights with respect to
such Award, unless and until such Participant has delivered a fully executed
copy of the Award Agreement to the Company and has otherwise complied with the
applicable terms and conditions of such Award. Further, such Award shall be
subject to the following conditions:

                    (1)          Purchase Price.   Subject to the last sentence
of Section 5(a), the purchase price for shares of Restricted Stock may be less
than their par value and may be zero, to the extent permitted by applicable law.

                    (2)          Acceptance.   Awards of Restricted Stock must
be accepted within a period of sixty (60) days (or such shorter period as the
Committee may specify at grant) after the Award date, by executing a Restricted
Stock Award Agreement and by paying whatever price (if any) the Committee has
designated thereunder.

                    (3)          Certificates/Legend.   Upon an Award of
Restricted Stock, the Committee may, in its sole discretion, decide to either
have the Company or other escrow agent appointed by the Committee hold the share
certificates representing such shares of Restricted Stock in escrow or issue
share certificates to the Participant. Regardless of whether the certificates
are held in escrow or are given to Participants, each certificate shall be
registered in the name of such Participant, and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award,
substantially in the following form:

> > “The anticipation, alienation, attachment, sale, transfer, assignment,
> > pledge, encumbrance or charge of the shares of stock represented hereby are
> > subject to the terms and conditions (including forfeiture) of the Foot
> > Locker (the “Company”) 2007 Stock Incentive Plan and an Agreement entered
> > into between the registered owner and the Company dated ________________.
> > Copies of such Plan and Agreement are on file at the principal office of the
> > Company.”

                    (4)          Custody. If stock certificates are issued in
respect of shares of Restricted Stock, the Committee may require that any stock
certificates evidencing such shares be held in custody by the

--------------------------------------------------------------------------------




Company until the restrictions thereon shall have lapsed, and that, as a
condition of any grant of Restricted Stock, the Participant shall have delivered
a duly signed stock power, endorsed in blank, relating to the Stock covered by
such Award. The Company may determine in its sole discretion, to evidence such
shares of Restricted Stock by uncertificated book entry.

                    (5)          Restrictions.   During a period set by the
Committee commencing with the date of an Award of Restricted Stock (the
“Restriction Period”), shares of Restricted Stock may not be sold, assigned,
Transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, as set forth in the Award Agreement and
such Award Agreement shall set forth a vesting schedule and any events which
would accelerate vesting of the shares of Restricted Stock. Any attempt to
dispose of any such shares of Stock in contravention of such restrictions shall
be null and void and without effect. Notwithstanding the foregoing, no vesting
limitation shall apply, and the Participant’s interest in such shares shall be
fully vested, in the event of a Change in Control which occurs prior to the
expiration of the vesting period set forth in the Award Agreement. Within these
limits, based on service, performance and/or such other factors or criteria as
the Committee may determine in its sole discretion, the Committee may provide
for the lapse of such restrictions in installments in whole or in part, or may
accelerate the vesting of all or any part of any Restricted Stock Award and/or
waive the deferral limitations for all or any part of such Award (including,
without limitation, any deferral of dividends).

                    (6)          Forfeiture.   Subject to such exceptions as may
be determined by the Committee, if the Participant’s continuous employment with
the Company shall terminate for any reason prior to the expiration of the
Restriction Period of an Award, or to the extent any goals for the Restriction
Period are not met, any shares of Stock remaining subject to restrictions shall
thereupon be forfeited by the Participant and Transferred to, and reacquired by,
Foot Locker at no cost to Foot Locker.

                    (7)          Ownership.   Except to the extent otherwise set
forth in the Award Agreement, during the Restriction Period the Participant
shall possess all incidents of ownership of such shares, subject to Section
8(c)(5), including the right to receive dividends with respect to such shares
and to vote such shares and, subject to and conditioned upon the full vesting of
shares of Restricted Stock, the right to tender such shares. The Committee, in
its sole discretion, as determined at the time of the Award, may permit or
require the payment of dividends to be deferred.

                    (8)          Lapse of Restrictions.   If and when the
Restriction Period expires without a prior forfeiture of the Restricted Stock
subject to such Restriction Period, the certificates for such shares shall be
delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

9.          Other Stock-Based Awards.

          (a)          Other Awards.   Other Awards of Stock and other Awards
that are valued in whole or in part by reference to, or are payable in or
otherwise based on, Stock (“Other Stock-Based Awards”), including, without
limitation, Awards valued by reference to performance of a subsidiary, may be
granted either alone or in addition to or in tandem with Stock Options, SARs or
Restricted Stock.

          Subject to the provisions of the Plan, the Committee shall have
authority to determine the persons to whom and the time or times at which such
Awards shall be made, the number of shares of Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Stock under such Awards upon the completion of a
specified performance goal or period.

--------------------------------------------------------------------------------




          The Committee may condition the grant or vesting of Other Stock-Based
Awards upon the attainment of specified Performance Goals set forth on Exhibit A
as the Committee may determine, in its sole discretion; provided that to the
extent that such Other Stock-Based Awards are intended to comply with Section
162(m) of the Code, the Committee shall establish the objective Performance
Goals for the vesting of such Other Stock-Based Awards based on a performance
period applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth on Exhibit A hereto.

          (b)        Terms and Conditions.   Other Stock-Based Awards made
pursuant to this Section 9 shall be subject to the following terms and
conditions:

                    (1)          Dividends.   Unless otherwise determined by the
Committee at the time of Award, subject to the provisions of the Award Agreement
and this Plan, the recipient of an Award under this Section 9 shall be entitled
to receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of shares of Stock covered by the Award, as
determined at the time of the Award by the Committee, in its sole discretion.
Notwithstanding the foregoing, no dividends or dividend equivalents shall be
paid on any Other Stock-Based Award for which the value thereof is based solely
on the appreciation of the Stock. In the event that the dividend or dividend
equivalent constitutes a nonqualified deferred compensation arrangement under
Section 409A of the Code, it is intended that such dividend or dividend
equivalent arrangement complies with Section 409A of the Code.

                    (2)          Vesting.   Any Award under this Section 9 and
any Stock covered by any such Award shall vest or be forfeited to the extent so
provided in the Award Agreement, as determined by the Committee, in its sole
discretion.

                    (3)          Waiver of Limitation.   In the event of the
Participant’s Retirement, Termination for Good Reason, Disability or death, or
in cases of special circumstances, the Committee may, in its sole discretion, to
the extent consistent with Section 409A of the Code, waive in whole or in part
any or all of the limitations imposed hereunder (if any) with respect to any or
all of an Award under this Section 9.

                    (4)          Price.   Stock issued on a bonus basis under
this Section 9 may be issued for no cash consideration; Stock purchased pursuant
to a purchase right awarded under this Section shall be priced as determined by
the Committee, provided that any Other Stock-Based Award for which the value
thereof is based solely on the appreciation of the Stock shall be priced at the
Fair Market Value of the Stock on the date of grant.

10.         Payment of Nonemployee Director’s Annual Retainer in Stock

          (a)          Mandatory Portion.   For each calendar year commencing
with the calendar year beginning January 1, 2007, each Nonemployee Director who
is a director of the Company on or before the date of an annual meeting of
shareholders in any calendar year shall receive a whole number of shares of
Stock equal in value to 50 percent of his or her Annual Retainer payable for
services as a director during such calendar year in lieu of payment of such
percentage of such director's Annual Retainer in cash. Such shares shall be
issued to each such Nonemployee Director on the Stock Payment Date. Each such
share of Stock shall be valued at the Fair Market Value on the last business day
preceding the Stock

--------------------------------------------------------------------------------




Payment Date. Notwithstanding any other provision herein, the value of
fractional shares shall be paid to the Nonemployee Director in cash.

          (b)          Elective Portion.   For each calendar year commencing
with the calendar year beginning January 1, 2007, each person who will be a
Nonemployee Director on January 1 of such year may elect to receive, in addition
to the mandatory stock portion of his or her Annual Retainer provided under (a)
above, a whole number of shares of Stock equal in value (based on the Fair
Market Value on the Stock Payment Date) of up to the remaining 50 percent of his
or her Annual Retainer in lieu of payment of such percentage in cash so that, if
such election is exercised in full, 100 percent of his or her Annual Retainer
would be paid in shares of Stock. Such election may be made in incremental
amounts of five percent of the total Annual Retainer. Such shares shall be
delivered to each Nonemployee Director on the Stock Payment Date.
Notwithstanding any other provision herein, the value of fractional shares shall
be paid to the Nonemployee Director in cash. Any such election shall be
irrevocable and shall be made in writing no later than December 31 of the year
preceding such year. Any such elections made by Nonemployee Directors under any
prior plan of the Company for the calendar year beginning January 1, 2007 shall
remain in effect under the Plan.

11.         Deferral of Nonemployee Director’s Annual Retainer

          (a)          Deferral Election.   During the term of the Plan, a
Nonemployee Director may elect to defer all or any specified portion of the cash
component of his or her Annual Retainer in the form of Deferred Stock Units or
to have such amounts placed in an Interest Account. During the term of the Plan,
a Nonemployee Director may also elect to defer all or part of the stock
component of his or her Annual Retainer in the form of Deferred Stock Units. A
Nonemployee Director’s election to defer his or her Annual Retainer hereunder
pursuant to a Deferral Agreement is irrevocable and is valid only for the Plan
Year following the election. If no new Deferral Agreement is timely executed and
delivered with respect to any subsequent Plan Year, the Annual Retainer earned
in such Plan Year shall not be deferred under the Plan. Once a Nonemployee
Director designates the allocation of his or her Deferred Annual Retainer, the
Nonemployee Director may not change the allocation. Any election made by a
Nonemployee Director during 2006 to defer all or any portion of his or her 2007
Annual Retainer made under the Foot Locker 2002 Directors Stock Plan shall be
transferred to this Plan and shall be governed by the terms of such deferral
agreement.

          (b)          Timing and Manner of Deferral.   Any election to defer
all or a portion of the Annual Retainer, as provided in this Section 11, shall
be made by the Nonemployee Director in writing on a Deferral Agreement and
provided to the Secretary of the Company on or before the December 31 preceding
the Plan Year in which the Annual Retainer is earned, and shall apply on a pro
rata basis with respect to the entire amount of the Annual Retainer earned for
such Plan Year, whenever payable. Any such election made by December 31 shall
become effective on the following January 1.

          (c)          Book Entry of Deferred Fees.   The amount of the Annual
Retainer that is deferred shall be credited as a book entry to an Account in the
name of the Nonemployee Director not later than the date such amount would
otherwise be payable to the Nonemployee Director.

          (d)         Vesting.

                    (1)          Interest Account.   A Nonemployee Director's
Interest Account shall be fully vested at all times. Each Interest Account shall
be the record of the cash amounts of the Annual Retainer deferred by the
Nonemployee Director, together with interest thereon, is maintained solely for
accounting purposes, and shall not require a segregation of any Company assets.

--------------------------------------------------------------------------------




                    (2)          Deferred Stock Units.   A Nonemployee
Director's Deferred Stock Unit Account shall be fully vested at all times.

          (e)         Deferred Stock Units.

                    (1)          Number.   The number of Deferred Stock Units to
be granted in connection with an election pursuant to Section 11(a) shall equal
the portion of the Annual Retainer being deferred into Stock Units divided by
the Fair Market Value on the scheduled payment date of the amount deferred or,
in the case of the stock portion of the Annual Retainer, the Stock Payment Date.

                    (2)          Deferred Stock Unit Account.   A Deferred Stock
Unit Account shall be established and maintained by the Company for each
Nonemployee Director who elects to defer his or her Annual Retainer in the form
of Deferred Stock Units under the Plan. As the value of each Deferred Stock Unit
changes pursuant to Section 11(e), the Nonemployee Director's Deferred Stock
Unit Account shall be adjusted accordingly. Each Deferred Stock Unit Account
shall be the record of the Deferred Stock Units acquired by the Nonemployee
Director on each applicable acquisition date, is maintained solely for
accounting purposes, and shall not require a segregation of any Company assets.

                    (3)          Value.   Each Deferred Stock Unit shall have an
initial value that is equal to the Fair Market Value determined in accordance
with Section 11(e)(1). Subsequent to such date of acquisition, the value of each
Deferred Stock Unit shall change in direct relationship to changes in the value
of a share of Stock as determined pursuant to a Valuation.

                    (4)          Dividend Equivalents.   In the event the
Company pays dividends on the Stock, dividend equivalents shall be earned on
Deferred Stock Units acquired under the Plan. Such dividend equivalents shall be
converted into an equivalent amount of Deferred Stock Units based upon the
Valuation of a Deferred Stock Unit on the date the dividend equivalents are
converted into Deferred Stock Units. The converted Deferred Stock Units will be
fully vested upon conversion.

                    (5)          Amount of Payout.   Subject to Section
11(f)(2), the payout of the amount in the Nonemployee Director's Deferred Stock
Unit Account shall be made in a lump sum in Stock. The number of shares of Stock
to be so distributed to the Nonemployee Director shall equal the number of Stock
Units then in his or her Deferred Stock Unit Account.

          (f)          Distribution.

                    (1)           Upon the first business day of the month
coincident with or next following the end of the Deferral Period (or as soon as
administratively feasible thereafter), the Nonemployee Director shall receive a
cash lump sum distribution equal to any balance of the Deferred Annual Retainer
allocated to his or her Interest Account, as calculated on the Valuation Date,
plus a distribution in shares of Stock equal to the value of the balance of the
Deferred Annual Retainer allocated to his or her Deferred Stock Unit Account,
based on the Fair Market Value on the Valuation Date.

                    (2)           In the event the Nonemployee Director elected
in his Deferral Agreement to receive the distribution from his or her Deferred
Stock Unit Account in the form of three annual installments, payments will
commence on the first business day of the month coincident with or next
following the end of the Deferral Period (or as soon as administratively
feasible thereafter). The amount of each installment payment, including the
number of shares to be distributed with respect to the Deferred Stock Unit
Account, shall be frozen as of the date of distribution of the first installment
payment, so that the Nonemployee Director's balance in his or her Account shall
not be subject to increase or decrease.

--------------------------------------------------------------------------------




          (g)          Death.   If a Nonemployee Director dies prior to
receiving the total amount of his or her Account, the unpaid portion of his or
her Account shall be paid to the Nonemployee Director's Beneficiary upon the
first business day of the month coincident with or next following the
Nonemployee Director's death (or as soon as administratively feasible
thereafter). If the Administrator is in doubt as to the right of any person to
receive any amount, the Administrator may retain such amount, without liability
for any interest thereon, until the rights thereto are determined, or the
Administrator may pay such amount into any court of appropriate jurisdiction,
and such payment shall be a complete discharge of the liability of the Plan, the
Administrator and the Company therefor.

          (h)          No Transfer of Deferred Annual Retainer.   A Nonemployee
Director shall have no right to transfer all or any portion of his or her
Deferred Annual Retainer between the Interest Account and the Deferred Stock
Unit Account.

          (i)          Employee Directors.   If a Nonemployee Director becomes
an employee of the Company, he or she may not make any future deferrals under
the Plan and the Nonemployee Director's Deferral Agreement shall terminate.
Amounts already deferred under the Plan shall continue to be deferred until such
employee incurs a “separation of service” within the meaning of Section 409A of
the Code. Notwithstanding the foregoing, if such employee is a Key Employee,
payment of amounts deferred hereunder shall be delayed in accordance with the
requirements of Section 409A of the Code until the day immediately following the
six month anniversary of such employee’s “separation from service.”

          (j)          Cessation of Future Deferrals.   The Board may direct at
any time that Nonemployee Directors shall no longer be permitted to make future
deferrals of Annual Retainer Fees under the Plan.

          (k)          Rights of Nonemployee Directors; No Funding Obligation.  
Nothing contained in the Plan and no action taken pursuant to the Plan shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, among the Company and any Nonemployee Director or his or her
Beneficiary, or any other persons. Funds allocated to a Deferred Stock Unit
Account or an Interest Account established by the Company in connection with the
Plan shall continue to be a part of the general funds of the Company, and no
individual or entity other than the Company shall have any interest in such
funds until paid to a Nonemployee Director or his or her Beneficiary. If and to
the extent that any Nonemployee Director or his or her executor, administrator,
or other personal representative or Beneficiary, as the case may be, acquires a
right to receive any payment from the Company pursuant to the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company. The Company may, in its sole discretion, establish a “rabbi trust” to
pay amounts payable hereunder. If the Company decides to establish any accrued
reserve on its books against the future expense of benefits payable hereunder,
or if the Company establishes a rabbi trust under this Plan, such reserve or
trust shall not under any circumstances be deemed to be an asset of the Plan.

12.          General Provisions.

          (a)          Plan Provisions Control.   A Participant shall not be
entitled to, and the Company shall not be obligated to pay to such Participant,
the whole or any part of the amounts deferred under the Plan, except as provided
in the Plan.

          (b)          Compliance with Legal Requirements.   The Plan and the
granting and exercising of Awards, and the other obligations of the Company
under the Plan and any Award Agreement or other agreement shall be subject to
all applicable federal and state laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Stock under
any Award as the Company may consider appropriate, and may require any
Participant to make such representations and furnish such information

--------------------------------------------------------------------------------




as it may consider appropriate in connection with the issuance or delivery of
Stock in compliance with applicable laws, rules and regulations.

          (c)          Nontransferability.   No Award shall be Transferred by
the Participant otherwise than by will or by the laws of descent and
distribution. All Awards shall be exercisable, during the Participant’s
lifetime, only by the Participant. No Award shall, except as otherwise
specifically provided by law or herein, be Transferred in any manner, and any
attempt to Transfer any such Award shall be void, and no such Award shall in any
manner be used for the payment of, subject to, or otherwise encumbered by or
hypothecated for the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such Award, nor shall it be subject to
attachment or legal process for or against such person. Notwithstanding the
foregoing, the Committee may determine at the time of grant or thereafter, that
an Award, other than an Incentive Stock Option or Restricted Stock, that is
otherwise not Transferable pursuant to this Section 12(c) is Transferable to a
“family member” (as such term is defined in Form S-8 of the Securities Act of
1933) in whole or part and in such circumstances, and under such conditions, as
specified by the Committee.

          (d)          No Right to Continued Employment.   Nothing in the Plan
or in any Award granted or any Award Agreement or other agreement entered into
pursuant hereto shall confer upon any Participant the right to continue in the
employ of the Company or to be entitled to any remuneration or benefits not set
forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company to terminate such
Participant’s employment.

          (e)          Withholding Taxes.   Where a Participant or other person
is entitled to receive shares of Stock pursuant to the exercise of an Option or
is otherwise entitled to receive shares of Stock or cash pursuant to an Award
hereunder, the Company shall have the right to require the Participant or such
other person to pay to the Company the amount of any taxes which the Company may
be required to withhold before delivery to such Participant or other person of
cash or a certificate or certificates representing such shares, or otherwise
upon the grant, vesting, exercise or disposition of shares pursuant to an Option
or Award.

          Unless otherwise prohibited by the Committee or by applicable law, a
Participant may satisfy any such withholding tax obligation by any of the
following methods, or by a combination of such methods: (a) tendering a cash
payment; (b) authorizing the Company to withhold from the shares of Stock or
cash otherwise payable to such Participant (1) one or more of such shares having
an aggregate Fair Market Value, determined as of the date the withholding tax
obligation arises, less than or equal to the amount of the total withholding tax
obligation or (2) cash in an amount less than or equal to the amount of the
total withholding tax obligation; or (c) delivering to the Company previously
acquired shares of Stock (none of which shares may be subject to any claim,
lien, security interest, community property right or other right of spouses or
present or former family members, pledge, option, voting agreement or other
restriction or encumbrance of any nature whatsoever) having an aggregate Fair
Market Value, determined as of the date the withholding tax obligation arises,
less than or equal to the amount of the total withholding tax obligation. A
Participant’s election to pay his or her withholding tax obligation (in whole or
in part) by the method described in (b)(1) above is irrevocable once it is made.

          (f)          Amendment and Termination of the Plan.   Notwithstanding
any other provision of this Plan, the Board or the Committee may at any time and
from time to time alter, amend, suspend, or terminate the Plan in whole or in
part; provided that, no amendment which requires shareholder approval under
applicable New York law or in order for the Plan to continue to comply with Rule
16b-3, Section 162(m) of the Code, or applicable stock exchange requirements
shall be effective unless the same shall be approved by the requisite vote of
the shareholders of the Company. Notwithstanding the foregoing, no amendment
shall affect adversely any of the rights of any Participant, without such

--------------------------------------------------------------------------------




Participant’s consent, under any Award theretofore granted under the Plan. The
power to grant Options under the Plan will automatically terminate ten years
after the adoption of the Plan by the shareholders, provided that no Award
(other than a Stock Option or Stock Appreciation Right) that is intended to be
“performance-based” under Section 162(m) of the Code shall be granted on or
after the fifth anniversary of the shareholder approval of the Plan unless the
Performance Goals set forth on Exhibit A are reapproved (or other designated
performance goals are approved) by the shareholders no later than the first
shareholder meeting that occurs in the fifth year following the year in which
shareholders approve the Performance Goals set forth on Exhibit A. If the Plan
is terminated, any unexercised Option shall continue to be exercisable in
accordance with its terms and the terms of the Plan in effect immediately prior
to such termination.

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award granted hereunder at any time without a
Participant’s consent to comply with Section 409A of the Code or any other
applicable law.

          (g)          Section 409A of the Code.   With respect to Awards
subject to Section 409A of the Code, the Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

          (h)          Change in Control.   Notwithstanding any other provision
of the Plan to the contrary, if, while any Awards remain outstanding under the
Plan, a Change in Control of Foot Locker shall occur, unless the Committee
determines otherwise at the time of grant pursuant to an Award Agreement or
other arrangement or plan granting such Award, (1) all Options and freestanding
SARs granted under the Plan that are outstanding at the time of such Change in
Control shall become immediately exercisable in full, without regard to the
years that have elapsed from the date of grant; (2) all restrictions with
respect to shares of Restricted Stock shall lapse, and such shares shall be
fully vested and nonforfeitable; and (3) with respect to Other Stock-Based
Awards, any performance periods or goals outstanding at the time of a Change in
Control shall be deemed to have been attained or any restrictions outstanding at
the time of a Change in Control shall lapse.

The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company (or the cancellation and extinguishment thereof pursuant
to the terms of a merger agreement entered into by the Company) for an amount of
cash equal to the excess of the Change in Control Price (as defined below) of
the shares of Stock covered by such Awards, over the aggregate exercise price of
such Awards. “Change in Control Price” shall mean the highest price per share of
Stock paid in any transaction related to a Change in Control of the Company.

The Committee may, in its sole discretion, provide for the cancellation of any
particular Award or Awards without payment, if the Change in Control Price is
less than the Fair Market Value of such Award(s) on the date of grant.

          (i)          Participant Rights.   No Participant shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment for Participants. Except as provided specifically
herein, a Participant or a transferee of an Award shall have no rights as a
shareholder with respect to any shares covered by any Award until the date of
the issuance of a Stock certificate to him for such shares.

          (j)          Unfunded Status of Awards.   The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company.

--------------------------------------------------------------------------------




          (k)          No Fractional Shares.   Except with respect to fractional
shares resulting from any adjustment in Awards pursuant to Section 5, no
fractional shares of Stock shall be issued or delivered pursuant to the Plan or
any Award.

          (l)          Legend.   The Committee may require each person
purchasing shares pursuant to a Stock Option or other Award under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof. In addition to any
legend required by this Plan, the certificates for such shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
Transfer.

          All certificates for shares of Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed or any national securities association system upon whose system the
Stock is then quoted, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

          (m)          Other Plans.   Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

          (n)          Listing and Other Conditions.  

                     (1)           As long as the Stock is listed on a national
securities exchange or system sponsored by a national securities association,
the issue of any shares of Stock pursuant to an Option or other Award shall be
conditioned upon such shares being listed on such exchange or system. The
Company shall have no obligation to issue such shares unless and until such
shares are so listed, and the right to exercise any Option or other Award with
respect to such shares shall be suspended until such listing has been effected.

                     (2)           If at any time counsel to the Company shall
be of the opinion that any sale or delivery of shares of Stock pursuant to an
Option or other Award is or may in the circumstances be unlawful or result in
the imposition of excise taxes under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to shares of Stock or Awards, and the right to exercise
any Option or other Award shall be suspended until, in the opinion of said
counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes.

                     (3)           Upon termination of any period of suspension
under this Section, any Award affected by such suspension which shall not then
have expired or terminated shall be reinstated as to all shares available before
such suspension and as to shares which would otherwise have become available
during the period of such suspension, but no such suspension shall extend the
term of any Option.

          (o)          Governing Law.   The Plan and all determinations made and
actions taken pursuant hereto shall be governed by the laws of the State of New
York without giving effect to the conflict of laws principles thereof.

          (p)          Effective Date.   The Plan shall take effect upon its
adoption by the Board, but the Plan (and any grants of Awards made prior to the
shareholder approval mentioned herein) shall be subject to the requisite
approval of the shareholders of the Company. In the absence of such approval,
such Awards shall be null and void.

--------------------------------------------------------------------------------




          (q)          Death.   The Committee may in its sole discretion require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the Transfer of an Option. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

          (r)          Interpretation.   The Plan is designed and intended to
comply with Rule 16b-3 promulgated under the Exchange Act and, to the extent
applicable, with Section 162(m) of the Code, and all provisions hereof shall be
construed in a manner to so comply.

          (s)          Severability of Provisions.   If any provision of the
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

          (t)          Headings and Captions.   The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

--------------------------------------------------------------------------------




EXHIBIT A

PERFORMANCE GOALS

1. Performance goals established for purposes of the grant or vesting of Awards
of Restricted Stock and/or Other Stock-Based Awards, each intended to be
“performance-based” under Section 162(m) of the Code, shall be based on the
attainment of certain target levels of, or a specified increase or decrease (as
applicable) in one or more of the following performance goals (“Performance
Goals”):     (a) the attainment of certain target levels of, or percentage
increase in, Consolidated Net Income,     (b) the attainment of certain target
levels of, or a specified increase in, return on invested capital or return on
investment;     (c) the attainment of certain target levels of, or percentage
increase in, pre-tax profit;     (d) the attainment of certain target levels of,
or a percentage increase in, after-tax profits of Foot Locker (or a subsidiary,
division, or other operational unit of Foot Locker);     (e) the attainment of
certain target levels of, or a specified increase in, operational cash flow of
Foot Locker (or a subsidiary, division, or other operational unit of Foot
Locker);     (f) the achievement of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of increase in, all or a
portion of, Foot Locker’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of Foot Locker, if any,
which may be calculated net of such cash balances and/or other offsets and
adjustments as may be established by the Committee;     (g) the attainment of a
specified percentage increase in earnings per share or earnings per share from
continuing operations of Foot Locker (or a subsidiary, division or other
operational unit of Foot Locker);     (h) the attainment of certain target
levels of, or a specified percentage increase in, revenues, net income, or
earnings before (A) interest, (B) taxes, (C) depreciation and/or (D)
amortization, of Foot Locker (or a subsidiary, division, or other operational
unit of Foot Locker);     (i) the attainment of certain target levels of, or a
percentage increase in, after-tax or pre-tax return on shareholders’ equity of
Foot Locker (or any subsidiary, division or other operational unit of Foot
Locker); or     (j) the attainment of a certain target level of, or reduction
in, selling, general and administrative expense as a percentage of revenue of
Foot Locker (or any subsidiary, division or other operational unit of Foot
Locker).   2. To the extent permitted under Section 162(m) of the Code, the
Committee may, in its sole discretion, also exclude, or adjust to reflect, the
impact of an event or occurrence which the Committee determines should be
appropriately excluded or adjusted, including:     (a) restructurings,
discontinued operations, extraordinary items or events, and other unusual or
non-recurring charges as described in Accounting Principles Board Opinion No. 30
and/or management’s discussion and analysis of financial condition and results
of  

--------------------------------------------------------------------------------




    operations appearing or incorporated by reference in the Company’s Form 10-K
for the applicable year;     (b) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management; or     (c) a change in tax law or accounting standards required by
generally accepted accounting principles.   3.      Performance goals may also
be based upon individual Participant performance goals, as determined by the
Committee, in its sole discretion.   4.      In addition, such Performance Goals
may be based upon the attainment of specified levels of Company (or subsidiary,
division, other operational unit or administrative department of the Company)
performance under one or more of the measures described above relative to the
performance of other corporations. To the extent permitted under Section 162(m)
of the Code, but only to the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for shareholder
approval), the Committee may:     (a)      designate additional business
criteria on which the performance goals may be based; or     (b) adjust, modify
or amend the aforementioned business criteria.  

--------------------------------------------------------------------------------